Case: 21-20344     Document: 00516245087         Page: 1     Date Filed: 03/18/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                 United States Court of Appeals
                                                                          Fifth Circuit

                                           FILED
                                                                   March 18, 2022
                                  No. 21-20344                     Lyle W. Cayce
                                Summary Calendar                        Clerk



   Chiara Ettorre, Individually and on behalf of all others similarly situated
   under 29 U.S.C. 216(b),

                                                             Plaintiff—Appellee,

                                       versus

   Russos Westheimer, Incorporated,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:19-CV-245


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Chiarra Ettorre sued her former employer Russos Westheimer, Inc.
   for improperly claiming a tip credit on her wages and making an unreasonable
   deduction from her paychecks in violation of the Fair Labor Standards Act



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20344      Document: 00516245087            Page: 2    Date Filed: 03/18/2022




                                      No. 21-20344


   (FLSA). She asserted Russos was not permitted to claim a tip credit because
   it failed to inform her it would do so as the FLSA requires. She also sought
   reimbursement of Russos’ $10 biweekly “linen fee” because it was an
   unreasonable cost for the laundering of her uniform apron. On cross-motions
   for summary judgment, the district court concluded Russos failed to produce
   evidence that it notified Ettorre of the tip credit or that its linen fee was a
   reasonable cost for laundering her apron such that it could be counted as part
   of her wages. It therefore granted Ettorre’s motion, denied Russos’, and
   awarded Ettore liquidated damages and attorney’s fees. In this appeal,
   Russos still points to no evidence to meet its burden to show its entitlement
   to the tip credit or the linen fee deduction. Therefore, we AFFIRM.
                              I.    BACKGROUND
          Ettorre was employed as a server at a pizza restaurant owned and
   operated by Russos in Houston, Texas from May 2016 until she was fired in
   December 2018. Russos paid Ettorre $2.13 per hour plus tips. When she was
   hired, Ettorre did not receive an employee handbook or explanation of her
   wages. She was told, however, that she could keep all of her tips but was still
   required to contribute 10% of her tips to the bussers on her shifts. For all of
   Ettorre’s hours, Russos claimed a tip credit pursuant to the FLSA.
          Russos required its servers, including Ettorre, to wear aprons during
   their shifts. After their shifts, servers left their aprons at the restaurant to be
   laundered. To cover the cost of laundering the aprons, Russos deducted $10
   from each of Ettorre’s biweekly paychecks. Her paychecks labeled the
   deduction as a “linen fee.”
          The linen fee also covered the cost of providing unlimited soft drinks
   to employees during their shifts. Russos claims the linen fee also covers the
   cost of providing free meals to employees during their shifts. Ettorre testified
   that the meal policy “changed a couple of times” but towards the end of her
   tenure employees were permitted to have a meal during their shifts.




                                           2
Case: 21-20344      Document: 00516245087          Page: 3    Date Filed: 03/18/2022




                                    No. 21-20344


   Regardless, there is no evidence showing the linen fee covered the free meals.
   Even Russos’ corporate designee testified that the linen fee only covered the
   laundering of aprons and unlimited fountain drinks.
          After Ettorre was fired, she sued Russos. She alleged Russos failed to
   provide her with the requisite notice before claiming a tip credit on her wages.
   She also alleged the linen fee was an improper deduction from her paychecks.
   Russos claimed Ettorre knew about the tip credit and that the linen fee was
   reasonable and proper. Both parties moved for summary judgment.
          The district court granted Ettorre’s motion and denied Russos’.
   Although there was evidence that Ettorre was told she could keep all of her
   tips, the district court stated there was no other evidence to show Russos
   complied with the other required notices including informing Ettorre of her
   base wage, that Russos would claim a tip credit of no more than $5.12, the tip
   credit cannot exceed the amount of tips received, and that if her tips do not
   raise her base wage to the minimum wage, the Russos must make up any
   difference. On the linen fee, the district court concluded the cost to launder
   aprons was categorically unreasonable, and insofar as the linen fee covered
   meals and drinks, Russos had failed to produce sufficient records to show
   how much those benefits cost to determine whether Russos could deduct the
   full $10 from each biweekly paycheck. The district court then held Russos
   was liable for the full amount of the tip credit claimed for each hour Ettorre
   worked and for the $10 linen fee deducted from each biweekly paycheck.
          The district court ordered the parties to brief whether liquidated
   damages were appropriate. After Russos brief focused on relitigating the
   merits of Ettorre’s claims, the district court determined Russos failed to
   show it acted in good faith and imposed liquidated damages. The district
   court also ordered Russos to pay Ettorre’s attorney’s fees. Russos appeals
   the judgment and all four determinations.




                                          3
Case: 21-20344     Document: 00516245087           Page: 4   Date Filed: 03/18/2022




                                    No. 21-20344


                             II.    DISCUSSION
          Because Russos failed to produce evidence of its compliance with the
   FLSA or its good faith, we affirm the district court’s judgment. We review a
   district court’s grant of summary judgment de novo. See Gurule v. Land
   Guardian, Inc., 912 F.3d 252, 256 (5th Cir. 2018). We must apply the same
   legal standards as the district court. See Dewan v. M-I, L.L.C., 858 F.3d 331,
   334 (5th Cir. 2017). Summary judgment is proper “if the movant shows there
   is no genuine dispute as to any material fact and the movant is entitled to
   judgment as a matter of law.” Fed. R. Civ. P. 56(a)
          We begin with Ettorre’s notice claim. Pursuant to the FLSA,
   employers must pay employees minimum wage—currently set at $7.25 per
   hour. 29 U.S.C. § 206(a)(1)(C). The FLSA contains an exception which
   permits employers to pay “tipped employees” less than the minimum
   wage—$2.13 per hour—when the tipped employees’ tips make up the
   difference to the minimum wage. § 203(m). The employer’s discount is
   called the “tip credit.” See id.; Montano v. Montrose Rest. Assocs., Inc., 800
   F.3d 186, 188 (5th Cir. 2015).
          To claim this discount, however, employers must comply with several
   mandates. Relevant to this case, an employer must inform tipped employees
   of its use of the tip credit including the amount of the employee’s cash wage,
   the amount of the tip credit claimed by the employer, that the amount
   claimed may not exceed the value of the tips actually received, that all tips
   received must be retained by the employee except for a tip pooling
   arrangement limited to employees who customarily and regularly receive
   tips, and that the tip credit shall not apply to any employee who has not been
   informed of all of these requirements. See § 203(m); 29 C.F.R. § 531.59(b).
   If an employer fails to comply with § 203(m)’s requirements, it “must be




                                         4
Case: 21-20344      Document: 00516245087           Page: 5     Date Filed: 03/18/2022




                                     No. 21-20344


   divested of its statutory tip credit for the relevant time period.” Steele v.
   Leasing Enters., Ltd., 826 F.3d 237, 246 (5th Cir. 2016).
          The employer bears the burden to prove it is entitled to the tip credit.
   See Montano, 800 F.3d at 189. Here, Russos appeals the district court’s grant
   of Ettorre’s summary judgment motion on her notice claim. Even so, because
   Russos has the burden to prove its entitlement to the tip credit, including
   notice, Ettorre only needed to produce evidence that negates the fact that
   Russos provided her notice or point out that the evidence contains
   insufficient proof of Russos providing her notice. See Celotex Corp v. Catrett,
   477 U.S. 317, 323–24 (1986) (“[W]here the nonmoving party will bear the
   burden of proof at trial on a dispositive issue, a summary judgment motion
   may properly be made in reliance solely on the ‘pleadings, depositions,
   answers to interrogatories, and admissions on file.’. . . Rule 56(e) therefore
   requires the nonmoving party to go beyond the pleadings and . . . designate
   ‘specific facts showing that there is a genuine issue for trial.’).
          Ettorre produced her own affidavit in which she declared she was not
   told about the tip credit or any of the required components of the tip credit
   provision. Then Ettorre produced the deposition of Russos’ corporate
   designee who did not know whether the restaurant notified Ettorre of the
   required elements to claim the tip credit, and admitted she did not think there
   was a company policy of telling employees about their wages when they are
   hired. Based on this evidence, Ettorre produced sufficient evidence to bring
   her motion for summary judgment based on Russos’ failure to notify her of
   the tip credit elements.
          In response, Russos produced nothing to show it informed Ettorre of
   tip credit requirements. Russos merely stated in its brief that Ettorre admitted
   she was told about the tip credit elements and that it provided her with an
   employee handbook. But Russos mischaracterizes the evidence.




                                           5
Case: 21-20344       Document: 00516245087          Page: 6    Date Filed: 03/18/2022




                                     No. 21-20344


          The portion of Ettorre’s deposition that Russos relies on is merely her
   statement that she was paid $2.13 per hour while she was employed at
   Russos. At best, the questioning shows that Ettorre knows how much she was
   paid. It does not suggest Ettorre was told by her employer that she would be
   paid $2.13 per hour. Nor does it suggest that Ettorre knew she would be paid
   $2.13 before she was actually paid that amount. And we agree with the many
   courts that have recognized that an employer must affirmatively inform its
   tipped employees of the tip credit components. See, e.g., Martin v. Tango’s
   Restaurant, Inc., 969 F.2d 1319, 1323 (1st Cir. 1992); Bernal v. Vankar
   Enterprises, Inc., 579 F. Supp. 2d 804, 808–09 (W.D. Tex. 2008) (granting
   employee’s motion for summary judgment because employer did not counter
   motion “with any evidence that [it] affirmatively informed each server” of
   the tip credit requirements). Russos, however, produced no evidence to show
   that it did so.
          As for the employee handbook, there is only evidence that there were
   copies of the handbook in the restaurant. There is no evidence that Russos
   gave a copy of the handbook to Ettorre and in fact, her testimony says the
   opposite. And importantly, there is absolutely no evidence showing what was
   in the employee handbook. Without evidence Ettorre received a handbook,
   that the employee handbooks contained the requisite tip credit notifications,
   or that the handbooks are always given to new hires as a matter of practice,
   there is no basis to conclude the employee handbook provided the requisite
   FLSA notice in this case.
          Russos has still failed to identify any evidence to support its claim that
   it informed Ettorre of the tip credit elements. Russos has therefore failed to
   meet its burden at summary judgment to show that there is a genuine issue
   for trial on an issue that it bears the burden of proof.




                                           6
Case: 21-20344           Document: 00516245087           Page: 7       Date Filed: 03/18/2022




                                         No. 21-20344


                 Russos fares no better on Ettorre’s linen fee claim. The linen fee
   deduction violates § 203(m) unless the “facilities” it covers counts as a
   “wage.” An employer may count towards wages, “the reasonable cost . . . of
   furnishing [an] employee with board, lodging, or other facilities, if [they] are
   customarily furnished by [the] employer to his employees.” § 203(m)(1).
   “Reasonable cost” means the “actual cost” to the employer and does not
   include any profit to the employer. 29 C.F.R. § 531.3(a)–(b). And any facility
   provided that is “primarily for the benefit or convenience of the employer”
   is not a reasonable cost. Id. § 531.3(d)(1). The cost of uniforms and their
   laundering is primarily for the benefit of the employer and is thus
   unreasonable. Id. § 531.3(d)(2)(iii).
             An employer has the burden to “maintain and preserve records
   substantiating the cost of furnishing” a facility. 29 C.F.R. § 516.27(a).
   Separate and individualized records are not required but the records should
   be sufficient to permit the determination of the actual cost to the employer.
   See id.
             Russos contends the linen fee covered the laundering of employees’
   aprons, unlimited fountain drinks, and a meal for each employee each shift.
   The cost of laundering the employees’ aprons is unreasonable as stated in the
   Department of Labor regulations. See § 531.3(d)(2)(iii). So any cost deducted
   from Ettorre’s paychecks for laundering her aprons violates the FLSA. The
   cost of laundering her aprons must therefore be returned to Ettorre.
             But the linen fee also included unlimited fountain drinks during shifts,
   and for argument’s sake, 1 the cost of employee meals. As the district court


             1
            There is no evidence that the linen fee covered the cost of employee meals. In
   fact, Russos did not mention meals until its response to Ettorre’s motion for summary
   judgment. It didn’t even mention it in its own motion for summary judgment. Also, Russos’
   corporate designee testified that meals were not part of the linen fee. And although Ettorre




                                                7
Case: 21-20344        Document: 00516245087              Page: 8       Date Filed: 03/18/2022




                                         No. 21-20344


   noted, Russos failed to keep sufficient records of the actual cost of the meals
   it provided to Ettorre or other employees. 29 C.F.R. § 516.27(a). The only
   evidence Russos provided was a copy of its menu. This, however, fails to
   account for the requirement that Russos only deduct the “actual cost” of
   providing meals and that it cannot include any “profit.” 29 C.F.R.
   § 531.3(a)–(b). A menu that offers prices to paying customers can only lead
   to an inference that the prices listed therein are at a profit. It would be
   unreasonable to infer that Russos charged a price equal to its actual cost to
   make the food. We agree with the district court that the menu was insufficient
   evidence of reasonable costs for the facility of employee meals. Cf. Rosales v.
   Lore, 149 F. App’x 245, 247 (5th Cir. 2005) (stating district court clearly
   erred when merely accepting the employer’s statement of the fair rental value
   of a trailer rather than substantiating the actual cost of the trailer); Herman v.
   Collis Foods, Inc., 176 F.3d 912, 920 (6th Cir. 1999) (concluding employer
   reasonably substantiated the actual cost of its meal program by providing the
   average cost of food with records of the cost of food purchased, operating
   costs, and notes on whether food was to be consumed by customers or
   employees).
           Russos points to no other evidence on appeal to show how much it
   spent on laundering, unlimited fountain drinks, or meals. Because Russos
   bears the burden of keeping proper records to substantiate the cost of the
   facilities it offers in the linen fee, and at least some of the cost is unreasonable,
   there is no way to delineate a permissible deduction from the impermissible
   deduction. The district court’s conclusion that the entire linen fee should be
   treated as an impermissible deduction when the costs of the different



   testified that a meal was offered towards the end of her tenure, her testimony does not show
   that the linen fee covered that meal. Despite Russos’ contention, there is no evidence to
   support the meals’ being covered by the linen fee.




                                                8
Case: 21-20344      Document: 00516245087           Page: 9     Date Filed: 03/18/2022




                                     No. 21-20344


   facilities could not be substantiated was entirely appropriate. See Brennan v.
   Veterans Cleaning Serv., Inc., 482 F.2d 1362, 1370 (5th Cir. 1973) (“Since
   some of the deductions . . . were shown to be invalid, the district court
   properly treated all deductions as invalid which could not be segregated from
   the [invalid] deductions.”).
          On the liquidated damages award, we conclude the district court did
   not abuse its discretion because Russos failed to meet its burden to show it
   acted in good faith. The award of liquidated damages is reviewed for an abuse
   of discretion. See Steele, 826 F.3d at 246. An employer who violates the
   FLSA’s minimum wage provision is liable for the unpaid compensation and
   “an additional equal amount as liquidated damages.” 29 U.S.C. § 216(b).
   There is an exception to liquidated damages when the employer shows its
   actions were in good faith and had reasonable grounds for believing its actions
   did not violate the FLSA. See 29 U.S.C. § 260. An employer “has the
   substantial burden of proving to the satisfaction of the trial court that its acts
   giving rise to the suit are both in good faith and reasonable.” Steele, 826 F.3d
   at 247 (citation and internal quotation marks omitted).
          The district court gave the parties additional time to brief the
   liquidated damages issue after it granted Ettorre’s motion for summary
   judgment. Rather than attempt to meet its burden to show it acted in good
   faith, Russos’ brief relitigated the merits. It also produced an affidavit stating
   it was Ettorre’s responsibility to input her tips and “comped meals” into the
   computer system. This does nothing to show whether Russos acted in good
   faith in failing to notify Ettorre of the tip credit and making invalid deductions
   from her paychecks.
          Because Russos did nothing to meet its “substantial burden” to show
   it acted in good faith, we conclude the district court’s award of liquidated
   damages was not an abuse of discretion.




                                           9
Case: 21-20344      Document: 00516245087             Page: 10   Date Filed: 03/18/2022




                                       No. 21-20344


          We also affirm the award of attorney’s fees because Russos simply
   argues the award “presupposes liability.” The award of attorney’s fees under
   the FLSA is reviewed for an abuse of discretion. See Gurule, 912 F.3d at 258
   (reviewing FLSA attorney’s fee award based on the lodestar for abuse of
   discretion). Pursuant to the FLSA, “an employer who violates the statute is
   also required to pay attorney’s fees.” Black v. SettlePou, P.C., 732 F.3d 492,
   502 (5th Cir. 2013); 29 U.S.C. § 216(b). Russos’ brief argues only that “the
   district court’s award of . . . attorneys’ fees . . . presupposes Russo’s liability
   under the FLSA. Without it, the award cannot stand.” Unfortunately for
   Russos, the district court held it was liable and those liability holdings are
   affirmed here. Without any other argument to disturb the award of attorney’s
   fees, we find no abuse of discretion.
                              III. CONCLUSION
          Russos has failed to produce evidence to show either its compliance
   with the FLSA or that its illegal actions, in failing to notify Ettorre of the tip
   credit provisions and deducting an unreasonable fee from her wages, were
   nonetheless taken in good faith. We accordingly AFFIRM the district
   court’s judgment in all respects.




                                           10